Citation Nr: 1618157	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-33 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vision loss in left eye. 

2.  Entitlement to service connection for vision loss in right eye.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1965 to June 1968. 

These claims come to the Board of Veterans' Appeals (Board) from December 2010 and April 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This claim was before the Board in April 2014, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268   (1998).

The Veteran testified at a hearing before the Board in January 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The Report of Medical Examination from June 1965 for service entrance indicated that the Veteran exhibited left eye vision loss.  

2.  The Veteran's preexisting left eye vision loss increased in severity during active service.  

3.  The Veteran is currently diagnosed with amblyopia of the left eye with visual acuity of 10/200.  
4.  Resolving all doubt in favor of the Veteran, his current right eye vision loss is due to his active military service.  


CONCLUSION OF LAW

1.  The criteria for service connection for left eye amblyopia and resulting vision loss have been met.  38 U.S.C.A. §§ 11101111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015). 

2.  The criteria for service connection for right eye maculopathy, neoplasm and nevi  have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Left Eye Vision Loss 

The Veteran asserts that service connection for left eye vision loss is warranted as his pre-existing vision loss was aggravated during service.  Specifically, he has put forth evidence that he experienced significant radiation exposure from arc welding, protracted snow blindness, and nuclear radiation exposure from the South Pole during is active service.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Contant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's June 1965 physical examination for service entrance indicates that the Veteran had defective vision in his left eye with a corrected vision of 20/200.  Given this fact, the Veteran is not entitled to the presumption of soundness as to left eye vision loss.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2008).  VA considers such conditions to be part of a life-long defect and normally static conditions which are incapable of improvement or deterioration. See VAOGCPREC 67-90 (1990). 

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). 

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms. Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question. Id. 

The Board previously remanded the claim for a VA examiner to discuss whether the left eye disability was a congenital defect or disorder.  The October 2014 VA examiner concluded there was amblyopia secondary to congenital strabismus but did not specify if it was a disease or defect.  The May 2015 VA examiner concluded the strabismic amblyopia of the left eye is congenital in nature and can be "considered a congenital disease 'more or less stationary in nature."  The May 2015 VA examiner's conclusion is confusing and contradictory.  While he classifies it as a disease, which would be capable of changing, he also states it is "more or less stationary in nature."  The examiner fails to discuss the changes in the condition or the fact the September 2010 VA examiner concluded that "it appears that the vision in the left eye was decreased upon patient entering the military."  In light of the fact that the condition changed, as will be further detailed below, and the use of both terms by the 2015 examiner, and resolving all doubt in favor of the Veteran, the Board finds that the condition was a disease.  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009)(noting that under the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be "more or less" static and immutable).

As the condition is a disease that was noted on entry, the question is whether that disability was aggravated, i.e., increased in severity beyond its natural progression during active service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

In September 1966, a Report of Medical Examination noted that Veteran's left eye vision acuity was 20/400 uncorrectable, negative for direct light reflex, consensual light reflex present.  The Veteran's duties were limited to indoors.  

In July 1967, the Veteran was seen for an ophthalmologic consultation at the Naval Hospital in Newport, Rhode Island.  His visual acuity on that examination showed the left eye was counting fingers at two feet.  Extraocular movements were essentially normal.  Cycloplegic refraction showed some hyperopia in the left eye.  

By November 1967, the Veteran was having considerable trouble with his vision.  Dr. Butler from the Department of the Navy issued an assessment that same month stating that the Veteran's visual acuity in his left was at best only counting fingers at 3 feet and is uncorrectable.  

A May 1968 ophthalmology examination notes complaints from the Veteran that bright lights hurt his eyes.  His left eye acuity was finger counting at three feet, and not improvable with lenses.  

In June 1968, the Veteran had a hearing before a physical evaluation Board and it was determined that the Veteran had amblyopia ex anopsia of the left eye.  As a result the Veteran was discharged from service.  

The Veteran's pre-existing left eye vision loss has been shown to have increased in severity during his period of active service.  At the time of his entrance, his vision was noted to be corrected to 20/200.  During his service, he was seen several times for his defective vision.  Ultimately, the vision in the left eye was noted to be uncorrectable and he was provided a medical board which recommended discharge as he was found unfit due to his left eye.  As noted above, the examiner in September 2010 felt the condition decreased upon entering the military.  In the absence of clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability, the Board concluded that he is entitled to the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As such, service connection for left eye vision loss is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  

Right Eye Vision Loss 

The Veteran asserts that service connection for right eye vision loss is warranted.  Specifically, he has put forth evidence that he experienced significant radiation exposure from arc welding, protracted snow blindness and nuclear radiation exposure from the South Pole during his active service that caused vision loss in his right eye.  

The Veteran has been diagnosed with choroidal nevi of right eye.  Currently his corrected vision is 10/200.  His choroidal nevus is 2.5 dd in size, inferior to the optic nerve, choroidal nevus 3.5 dd in size with overlying pigment mottling and drusen encroaching on and spreading temporal to the macula in the right eye.  As such, the first element of service connection has been met.  As such, the remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

The Veteran contends that he had many injuries to his eyes in service.  He and his spouse testified before the Board in January 2014.  His wife testified that one day, while stationed in Antarctica/South Pole, he called her and told her that someone had to help him to the telephone because he could not see; he had been blinded by the snow.  He told her that he had to wear thick black glasses and stay inside until the burning sensation went away.  She also testified that ever since he came home in March 1968 he has never been able to "take sunlight" and he cannot be out in the sun.  

The Veteran also testified that his MOS was as a mechanic and he got flash burns in service from welding.  He described a gritty "sand like" substance getting into his eyes and he could not get it out.  He indicated that the snow blindness was not as painful as the flash burns.  He also stated that on certain occasions he was able to work in the nuclear power plant on the South Pole and handled the lead probe with his hands through a glass, which exposed him to radiation.  

A review of the Veteran's service treatment records show that upon induction into service his visual acuity in the right eye was 20/20 and no defects were noted.  See Report of Medical Examination dated June 1965.  In July 1967 the Veteran was treated for complaints of double vision with no improvement.  In October 1967 and May 1968, the Veteran was treated for complaints of blurred vision, but no pathology was found.  Later in October 1967, the Veteran was treated for complaints of complete loss of vision in his right eye, and that bright lights or glare were causing a distortion and blurring of his vision.  

A November 1967 letter from the Department of the Navy's Dr. Butler states that the Veteran visual acuity in the right eye was 20/25, correctable to 20/20; in addition, insufficient accommodation or premature presbyopia was noted.  The clinical impressions and diagnoses at that time ranged from hyperopia, isometropia, and presbyopia.  Dr. Butler stated that he could not explain the etiology of the Veteran's early onset of presbyopia, and that each time he was refracted in the previous four months the Veteran required a different correction to achieve 20/20 vision.  The most recent correction at that time was a myopic correction after having been hyperopic previously.  

As such, the second element of service connection has been met.  The Veteran's lay statements and his service treatment records establish that something happened to the Veteran's right eye in service due to an unknown etiology.  

Therefore, the only remaining question is whether there is evidence that his current right eye disability is related to his active military service.  The Veteran has undergone several VA examinations in order to determine the etiology of his right eye disability and whether it was related to his active service.  VA examiners in July 2014, October 2014 and May 2015 have stated that there is no nexus to service.  However, the Board finds deficiencies in these examinations, as they do not provide a discussion of his lay statements or his service treatment notes regarding his right diagnoses in service and extensive complaints of right eye vision loss in service.  As such, the Board finds these examinations inadequate and not probative to the question of nexus.  

As evidence to support his claim, the Veteran submitted two letters from his private physician Dr. Fugo, dated June 2014 and April 2015.  In both letters, Dr. Fugo states that he has extensively evaluated the Veteran and his retinas demonstrate advanced atrophic maculopathy, as well as neoplasms with vision limited to barely 20/400 making the Veteran legally blind.  Dr. Fugo stated that his eye condition is consistent with unprotected welding and radioactivity exposure of a high level.  As such, the Veteran's private doctor believes there is a nexus between his current right eye vision loss and his active military service.  

In light of the Veteran's diagnoses of a right eye disability in service, extensive complaints and treatment for a right eye vision problem in service, his MOS as a mechanic in conjunction with his detailed lay testimony of his experiences in active service, and the positive nexus opinion from his private physician, all doubt has been resolved in favor of the Veteran.  Service connection for right eye vision loss is granted.   




Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection is granted for left eye amblyopia with vision loss.  

Service connection is granted to right eye maculopathy, neoplasm and nevi with vision loss.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


